DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 April, 2022 has been entered.
 Response to Amendment
Claims 1, 3-6, 8-9, and 11 are pending. Claims 1, 3-6, and 8-9 are amended directly or by dependency on an amended claim. Claim 11 is new.
Response to Arguments
Applicant’s arguments, see pages 8-13, filed 29 March, 2022, with respect to the 35 USC 103 rejections of claims 1, 3-6, 8-9, and 11 along with accompanying amendments received on the same date have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 1, 3-6, 8-9, and 11 have been withdrawn. 
Allowable Subject Matter
Claims 1, 3-6, 8-9, and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: As noted, arguments with respect to the prior art in view of the amended subject matter are persuasive, in particular, the prior art does not teach, “calculate, for each of the plurality of image frames, a quality value of each of the predetermined number of facial feature points of the subject's face within the image frame, based on feature vectors of the facial feature points”. While the following references are cited as highly relevant, the references do not disclose, teach or fairly suggest the subject matter of the independent claims – in particular, the references are each missing an aspect of the claim limitation, for instance, finding quality of the entire image using feature vectors but not finding the quality for *each* facial feature point, and/or not using facial feature vectors, or finding facial feature vectors and quality for points but not linking them together.

US 20110274361 A1: Turning now to step 1040, a quality is determined based on one or more identified distortion categories for a given image or video. In some embodiments, determining quality is performed by mapping from a multidimensional space (e.g., a feature vector space) to a quality score. Thus, in one embodiment, the multidimensional space is defined by ranges for each of feature scores f1 to fn. Quality mapping functions (e.g., functions that map from feature vector space to a quality score) are also trainable in various embodiments.

“A Two-Step Framework for Constructing Blind Image Quality Indices” 2010: “Given that an image belongs to a particular distortion category, we reuse the computed feature vector —fi— to compute the quality of an image. In order to produce a quality index, we utilize support vector regression (SVR) [12]. The v-SVM is utilized to perform such a regression [13]. Specifically, for each distortion that we consider, a v-SVM is trained using quality scores from the training set to learn the mapping from the feature space to subjective quality” part IIIa).

“Item Popularity Prediction in E-commerce Using Image Quality Feature Vectors”, 2016: “The quality features extracted from images are composed of a set of hand-crafted features including simplicity, blur, depth of field, rule of thirds, experimental and texture features. In this section, we explain the details of each subset of features. The implementation of this features is made publicly available 2. The final image quality feature vector is a concatenation of these features. Table I shows the dimensionality of each feature. The dimensionality of the final quality feature vector (image representation) is the sum of all these features”, The image quality feature f is the percent of area outside the majority of edges. Figure 2 shows the edges detected from two different images and their respective feature values, p2).

“AUTOMATED FACIAL FEATURE DETECTION AND FACE RECOGNITION USING GABOR
FEATURES ON RANGE AND PORTRAIT IMAGES”, 2008: In this paper, we present a novel identity verification system based on Gabor features extracted from range (3D) representations
of faces. Multiple landmarks (fiducials) on a face are automatically detected using these Gabor features. Once the landmarks are identified, the Gabor features on all fiducials of a face are concatenated to form a feature vector for that particular face.

“Feature-Based Face Recognition”, 2000: “In this paper we propose a face recognition system based on local features. Interesting feature points in the face image are located by Gabor filters, which gives us an automatic system that is not dependent on accurate detection of facial features. The feature points are typically located at positions with high information content (such as facial features), and at each of these positions we extract a feature
vector consisting of Gabor coefficients. We report some initial results on the ORL dataset.

“Image-Quality-Based Adaptive Face Recognition” 2010: Image quality, which is measured in terms of luminance distortion in comparison to a known reference image, will
be used as the base for adapting the application of global and region illumination normalization procedures. Image quality is also used to adaptively select fusion parameters for wavelet-based
multistream face recognition. Statistical features in (1) are measured locally to accommodate
space-variant nature of image quality and then combine them together to a single quality measure for the entire image. To avoid computational complexities and to reduce redundant data, a face image is first linearly transformed into a low-dimensional subspace before extracting a feature vector.

US 20110123071 A1: The facial image is analyzed at the image classifications server to determine if the facial image is of adequate quality to be processed for matching. Quality issues with the facial image include but are not limited to a poor pose angle, brightness, shading, eyes closed, sunglasses worn, obscured facial features, or the like. Processing of the image preferably comprises using an algorithm which includes a principle component analysis technique to process the face of the facial image into an average of a multitude of faces, otherwise known as the principle component and a set of images that are the variance from the average face image known as the additional components. Each is reconstructed by multiplying the principal components and the additional components against a feature vector and adding the resulting images together. The resulting image reconstructs the original face of the facial image. Processing of the facial image comprises factors such as facial hair, hair style, facial expression, the presence of accessories such as sunglasses, hair color, eye color, and the like. Essentially a primary feature vector is created for the facial image. This primary feature vector is compared to a plurality of database of images preferably located on a social networking website.

US 20110058743 A1: Enrollment parameters are adjusted until the fitness function (F) is maximized. Enrollment parameters are a set of thresholds which determine if an image of the actor should be used to create a feature vector and added to the database of target feature vectors that are matched against. The choice of which feature vectors are kept help improve the algorithm results. These enrollment parameters measure the quality of image, such as resolution, focus, brightness, exposure, shades of gray, confidence of eye detector, etc.

US 20080226148 A1: applying a joint texture/color model to produce a feature vector per image pixel; and applying a Support Vector Machine to detect contamination and producing said standardized images.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661